ORDER
It now appearing to the court that the matters and things about which the petitioner complains have been fully considered by the Honorable presiding Judge of the Marion County Criminal Court, Division No. One, in Indianapolis, Indiana, and that his petition has been regularly and properly assigned for trial, hearing and judgment on June 26, 1957; and that because of said facts the issues sought to be raised by the petitioner have become and are moot;
IT IS, THEREFORE, ORDERED that petitioner’s said petition shall not be filed as a cause in this court;
IT IS FURTHER ORDERED that the Clerk of this court notify petitioner of this action by mailing to him at his address, Box 41, Michigan City, Indiana, a certified copy of this order.
DONE by the Court this 28 day of May, 1957.
*639NORMAN F. ARTERBURN Norman F. Arterburn, Chief Justice.